DETAILED ACTION
Election/Restrictions
1.	Newly submitted claim 1-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1 is directed towards Species 3-4 which has an internal fluid connection between the piston and the rod and an offset reservoir, while elected Species 2 has a floating piston surrounding the needle and a slotted, ring-shaped check valve.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1-3, 5-12 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
2.	The amendment filed on 5/5/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because claim 1 requires two fluid paths for permitting damping fluid to pass from a first side of said piston to a second side of said piston and three fluid ports including a third fluid port providing fluid communication with said interior of said piston.  These features are exclusive to Species 3-4 (Species 3: Figures 5A-5B; Species 4: Figures 6-8B).  The originally filed claim required a check valve and retainer clip, features exclusive to Species 2 (Figures 2A-4B).
3.	Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Response to Arguments
4.	Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. 
Regarding the previous office action, the applicant argues that:
“Applicants have canceled Claim 4 herein. Applicants respectfully submit that remaining Claims 1-3, and 5-12 are of the same species, and are therefore compliant” (Page 8).

The applicant has improperly changed species mid-prosecution.  The claims filed 6/4/2020 constituted an election by original presentation of Species 2 (Figures 2A-4B).  The applicant responded with claims improperly directed towards Species 3-4  (Species 3: Figures 5A-5B; Species 4: Figures 6-8B) instead.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657